



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Lessard, 2016 ONCA 596

DATE: 20160727

DOCKET: C57196

Watt, Pepall and Tulloch
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Peter Roy William Lessard

Appellant

Russell Silverstein, duty counsel

Lorna Bolton, for the respondent

Heard: July 13, 2016

On appeal from the conviction entered on May 15, 2013 and
    the sentence imposed on May 15, 2013 by Justice Brian W. Abrams of the Superior
    Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

On June 22, 2016 the appellant died. With his death, his appeal from
    conviction abates. It is well-settled that despite this general rule of
    abatement of an appeal on the death of the appellant, an appellate court has a
    discretion to hear the appeal if it is in the interests of justice to do so:
R.
    v. Smith
, [2004] 1 SCR 385.

[2]

A review of the record in this case satisfies us that this appeal raises
    no issue of general importance and reveals no other special circumstances that
    would warrant a departure from the general rule.

[3]

In the result, the appeal abates with the death of the appellant and is
    dismissed.

David
    Watt J.A.

S.E.
    Pepall J.A.

M.
    Tulloch J.A.


